 In the Matter of MINNESOTA MINING AND MANUFACTURING COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL No.36,A. F. OF L.Case No. 18-R-1319.-Decided June 4, 1946Messrs. Robert H. TuckerandLyleH. Fisher,both of St. Paul,Minn., for the Company.Messrs. S. RobinsandStanleyKorengold,both of Minneapolis,Minn.,andVic Johnson, ofSt.Paul,Minn., for the Union.Mr. Seymour M. Alpert,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union ofOperating Engineers, Local No. 36, A. F. of L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Minnesota Mining and ManufacturingCompany, St. Paul, Minnesota, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Stephen M. Reynolds, Trial Examiner. The hearing washeld at Minneapolis, Minnesota, on April 15, 1946. The Company andtheUnion appeared and participated.' All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board.'MinnesotaMining EmployeesIndependentUnion wasserved with notice of hearing butdid not appear.68 N. L.R. B, No. 63.460 MINNESOTA MINING AND MANUFACTURING COMPANY461Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMinnesota Mining and Manufacturing Company, a Delaware corpora-tion,with its principal office and place of business located at St. Paul,Minnesota,is engagedin the manufacture of abrasive materials, pressuresensitive tapes, roofing granules, and chemicals. The Company operatesplants in various parts of the United States, including one at St. Paul,Minnesota, which plant is solely involved in this proceeding. During theyear 1945 the Company purchased raw materials for use at this plant inan amountexceeding $1,000,000, more than 80 percent of which repre-sented shipments to the plant from points located outside the State ofMinnesota. During the same period, 95 percent of the finished productsof this plant, valued in excess of $1,000,000, was shipped by theCompany to points outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, Local No. 36, is a labororganization affiliated withthe American Federation of Labor, admittingtomembership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the operating engineers in theCompany's boiler room on the ground that they are supervisors and, assuch, are part of management and not employees within the meaning oftheAct. The question of the status of supervisors under the Act hasbeen considered in a number of Board2 and Court3 decisions. Both theBoard and the Courts have concurred in holding that supervisors havea dual aspect under the definitions of "employer" and "employee" con-=Matterof SassManufacturing Company, etal.,56N. L. R B. 348;Matter of PackardMotorCar Company,61N. L.R B. 4, and 64N. L. R. B 1212;Matter of L A YoungSpring & Wire Corporation,65N L.R.B. 298;MatterofThe B. F Goodrich Company,65 N. L.R. B. 294;Matterof SimmonsCompany,65 N L. R. B. 984;Matterof The MidlandSteel Products Company, Parish &Bingham Division,65N. L. R. B 997;Matterof Jones &LaughlinSteel Corporation,66 N. L.R. B. 386.1N. L. R. B.v.Armour andCo,154 F (2d)570 (C C A 10, Nov5,1945),Jones &LaughlinSteel Corporationv.N. L. R. B,146 F. (2d)Kennedy StationeryCompany,113 F. (2d) 667833 (C. C. A. 5) ;(C. C. A. 8).NL.R. B vSkinner & 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDtained in the Act.4 When he acts in the interest of his employer, a super-visor is an "employer"; but when he acts in his own interest, as whenhe seeks to better the terms and conditions of his employment, he is an"employee." There is no inconsistency in recognizing such duality ofstatus.Accordingly, we find that for the purposes of this proceeding theoperating engineers are employees within the meaning of Section 2 (3)of the Act.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAs a result of a Board directed election,b the petitioner was certifiedas bargaining representative of all boiler room employees at the St. Paulplant of the Company, excluding, among others, the operating engineershere involved. The Union now seeks to include these operating engineersin the boiler room unit it presently represents, or, in the alternative, if theBoard finds them to be supervisory, to establish a separate bargainingunit of these employees. In support of its primary position, the Unioncontends in effect that the duties, powers and responsibilities of theseindividuals are typical of operating engineers in the industry, and notsupervisory within the Board's definition of that term.At the plant's boiler room, there are 29 hourly paid employees. Theusual employee complement includes also 5 operating engineers classifiedby the Comapany as "B" foremen. The "B" foremen, or operating engi-neers,work on three shifts, 4 of them on a swing basis, the fifth manworking regularly on the day shift. The general supervision of theboiler room and the coordination of its work with that of the rest of theplant is the responsibility of the superintendent,6 who spends approxi-mately 85 percent of his time away from the boiler room. The day-to-dayoperation of the boiler room is the responsibility of the operatingengineers.They make work schedules, assign particular work to em-ployees, and supervise and check such work. They can also take discipli-nary action, such as sending home employees who have violated companyrules,and appear to have the authority to hire and discharge theirsubordinates. They attend periodic meetings where management problemsare discussed, and handle the first step in the grievance procedure as totheir subordinates. In addition, the vacation plan of the operatingengineers is that applicable exclusively to company supervisory personnel,' See footnotes2 and 3, supra.55 N. L.R. B. 1251." The parties agree thatthe superintendent should be excluded from any unit found appro-priate by the Board. MINNESOTA MINING AND MANUFACTURING COMPANY463and their holiday pay and sick benefits are different from those enjoyedby the rank and file employees.In view of the foregoing duties, powers and responsibilities of theoperating engineers, we are impelled to the same conclusion we reachedin our previous decision, viz, that these employees are supervisory withinour usual definition of that term.7 We shall therefore deny the Union'srequest that the operating engineers be added to the unit of boiler roomemployees previously found appropriate.8However, inasmuch as theboiler room engineers constitute a distinct homogeneous group, we areof the opinion that they may function together for collective bargainingpurposes.With respect to the Company's contention that the operating engineersshould not be permitted to choose a bargaining representative becausethey, unlike ordinary supervisory employees, are responsible for thesafety of the entire plant, it is clear that the type of work in whichsupervisors are employed is relevant only insofar as it may bear uponthe question of proper grouping for collective bargaining purposes.9Moreover, we have held, as we do now, that self-organization for collec-tive bargaining is not incompatible with efficient and faithful dischargeof duty.10The Company's further contention that the Union should not bepermitted to represent the employees herein because it is affiliated witha labor organization that represents the rank and file boiler roomemployees is similarly without merit. It is clear that the Board has nopower to place limitations on the right of supervisory employees to selectfor the purposes of collective bargaining representatives of their ownchoice.11Accordingly, under all the circumstances and on the entire record ii_the case, we find that the operating engineers employed by the Companyin the boiler room of its St. Paul plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.'Matter of IndianapolisWater Company,48N.L.R B. 1399, 1402,Matter of GeneralChemical Company,57N. L. R B. 524,Matter of Dallas Power & Light Company,60N. L. R. B. 1088;Matterof Pacific Mills,60 N, L. R B. 467.1We note that the Company desires that weherereconsider our earlier unit finding andpresently find that the boiler room is not an appropriate unit, but should be merged into theexisting plant-wide unit.It has, however, presented us with no new evidence to support thisclaim.Accordingly,no basis appears for altering our prior unit finding.9 See footnotes 2 and3, supra.10Matter of Drava Corporation,52 N L. R B322, 327;Matter of National Fireworks, Inc,62 N L. R. B. 271;Matter of Chris-Craft Corporation,66 N L. R B. 230.11 SeeMatter of Jones & Laughlin Steel Corporation,supra,Matter of Harrisburg SteelCorporation,67N.L.R.B. 164. 464DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall directthat the question concerning representation which hasarisen beresolved byan electionby secretballot among employees in theappropriate unit who were employed during the pay-roll period immedi-ately preceding the dateof the Direction of Election herein, subject tothe limitationsand additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtues of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Minnesota Mining andManufacturing Company, St. Paul, Minnesota, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Union ofOperating Engineers, Local No. 36, A. F. of L., for the purposes ofcollective bargaining.MR GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinions inMatter of Jones& Laughlin Steel Corporation, Vesta-Shannopin Coal Division,12andMatter of Packard Motor Car Company,13I am constrained to dissentfrom the majority opinion in this case.3s 66 N L.R. B. 386.`i 61 N.L. R. B. 4.